Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                       
                                                         Response to Amendment

Drawings 
The drawing filed on 1/14/2020 is accepted by the Examiner.
Based on telephone interview on June 30, 2021, with respect to cancellation of claims 17-25, and amended claims 1, 2, 8, 11, 14, 26, 27 and 30, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-16 and 26-30 now renumbered as 1-21 are allowed.  

                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Grant Tisdall, Reg No. 53,902), on June 30, 2021, without traverse.

           The amended claims 1, 2, 8, 11, 14, 26, 27 and 30 as follows: 
          Cancel claims 17-25.

           Claim 1. (Currently Amended) A system to perform a bone reorientation on a patient comprising: 
           localization system components comprising a reference element to mount to the patient’s bone and a tracker element to mount to a bone fragment; and 
           at least one computing unit coupled to the localization system components and configured to: 
           define change in bone fragment orientation data (CBFOD) responsive to tracking measurements received from the localization system components; 
           receive mapping information to define a map between the CBFOD and clinical parameters;
           wherein the CBFOD and the mapping information are with respect to corresponding frames of reference; and
           wherein the mapping information is generated from a pre-operative medical image of the patient’s bone and bone fragment region; and
           calculate and provide for display one or more clinical parameters based on the CBFOD and the map;
           wherein:
           the reference element comprises one of i) an optical sensor with a field of view oriented toward a surgical site, or a magnetic sensor with a field of view oriented toward the surgical site; 
           and ii) a detectable marker for measurement by one of the optical sensor or the magnetic sensor;
           the tracking element comprises a detectable marker for measurement by one of the optical sensor or the magnetic sensor; 
the computing unit comprises a processor; 
           the bone reorientation is a peri-acetabular osteotomy, the bone is a pelvis, the bone fragment is a native acetabulum; and 
           the one or more clinical parameters include a lateral center edge angle (LCEA) and an anterior center edge angle (ACEA).
           Claim 2. (Currently Amended) The system of claim 1, wherein the mapping information is one of: 
           coefficients of a function, which function calculates a clinical parameter from the CBFOD;
           a look up table; and
           data representing 3D anatomical points.
           Claim 8. (Currently Amended) The system of claim 1, wherein the reference element is the magnetic sensor and the tracking element comprise the detectable marker for measurement by the magnetic sensor 
           Claim 11. (Currently Amended) The system of claim 1, wherein the reference element is the the detectable marker [[s]] for measurement by the optical sensor. 
           Claim 14. (Currently Amended) The system of claim 1, wherein the mapping information is encoded in a quick response (QR) code and received by the at least one computing unit via a camera device coupled to the at least one computing unit. 
           Claims 17-25. (Canceled)
           Claim 26. (Currently Amended) A computer-implemented method to perform a bone reorientation on a patient comprising: 
           defining, by a processing unit, change in bone fragment orientation data (CBFOD) responsive to tracking measurements received by the processing unit from localization system components comprising a reference element configured to mount to the patient’s bone and a tracker element configured to mount to a bone fragment; 
           receiving, by the processing unit, mapping information to define a map between the CBFOD and clinical parameters;
           wherein the CBFOD and the mapping information are with respect to corresponding frames of reference; and
           wherein the mapping information is generated from a pre-operative medical image of the patient’s bone and bone fragment region; and
           calculating and providing for display, by the processing unit, one or more clinical parameters based on the CBFOD and the map;
           wherein:
           the reference element comprises one of i) an optical sensor with a field of view oriented toward a surgical site, or a magnetic sensor with a field of view oriented toward the surgical site; 
           and  ii) a detectable marker for measurement by one of the optical sensor or the magnetic sensor;
           the tracking element comprises a detectable marker for measurement by one of the optical sensor or the magnetic sensor; 
           the processing unit comprises a processor; 
the bone reorientation is a peri-acetabular osteotomy, the bone is a pelvis, the bone fragment is a native acetabulum; and 
           the one or more clinical parameters include a lateral center edge angle (LCEA) and an anterior center edge angle (ACEA).
           Claim 27. (Currently Amended) The method of claim 26, wherein the mapping information is one of: 
           coefficients of a function, which function calculates a clinical parameter from the CBFOD;
           a look up table; and
           data representing 3D anatomical points.
           Claim 30. (Currently Amended) The method of claim 26, wherein the reference element is the optical sensor and the tracker element comprises the detectable marker for measurement by the optical sensor

                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to computer-assisted procedures for patients and more particularly to systems, devices and methods for bone reorientation, for example, to provide computer assistance to reorient a bone fragment.
           Based on applicant’s amendment, with respect to claim 1, representative of claim 26, the closest prior art of record (Bakirtzian and Walter), Bakirtzian reference is directed to systems, methods and a sensor alignment mechanism are disclosed for medical navigational guidance systems. A system to make sterile a non-sterile optical sensor for use in navigational guidance 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Bakirtzian and Walter) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
June 30, 2021